Exhibit 99.1 TABLE OF CONTENTS ITEM 1. CORPORATE STRUCTURE 4 Name, Address and Incorporation 4 Inter-Corporate Relationships 4 ITEM 2. GENERAL DEVELOPMENT OF THE BUSINESS 4 Overview 4 Three-Year History 5 ITEM 3. NARRATIVE DESCRIPTION OF THE BUSINESS 9 General 9 Business Strategy 11 Business Operations 12 Manufacturing Operations 16 Alliances and Partnerships 17 Major Customers and Segment Revenues 18 Reimbursement and Regulatory Matters 18 ITEM 4. BUSINESS RISK FACTORS 20 ITEM 5. ACQUISITIONS 31 ITEM 6. INTELLECTUAL PROPERTY 32 ITEM 7. HUMAN RESOURCES 33 ITEM 8. FACILITIES 33 ITEM 9. DIVIDENDS 33 ITEM DESCRIPTION OF CAPITAL STRUCTURE 33 ITEM MARKET FOR SECURITIES 35 Trading Price and Volume 35 Prior Sales 36 ITEM DIRECTORS AND OFFICERS 36 Directors and Executive Officers 36 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 40 Conflicts of Interest 40 Share Ownership Guidelines 41 ITEM LEGAL PROCEEDINGS 41 ITEM INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 41 ITEM TRANSFER AGENT AND REGISTRARS 41 ITEM MATERIAL CONTRACTS 42 ITEM INTERESTS OF AUDITORS 42 ITEM ADDITIONAL INFORMATION 42 APPENDIX “A” AUDIT COMMITTEE INFORMATION 43 SCHEDULE I AUDIT COMMITTEE CHARTER OF NOVADAQ TECHNOLOGIES INC. 45 1 Special Note Regarding Forward Looking Statements This Annual Information Form for NOVADAQ Technologies Inc. (“NOVADAQ” or the “Company”) contains certain information that may constitute forward-looking information within the meaning of Canadian securities laws and forward-looking statements within the meaning of United States federal securities laws, both of which the Company refers to as forward-looking information. In some cases, forward-looking information can be identified by the use of terms such as “may”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “intend”, “estimate”, “predict”, “potential”, “continue” or other similar expressions concerning matters that are not statements about the present or historical facts. Forward-looking information may relate to management’s future outlook and anticipated events or results, and may include statements or information regarding the future financial position, business strategy and strategic goals, competitive conditions, research and development activities, projected costs and capital expenditures, financial results, research and clinical testing outcomes, taxes and plans and objectives of, or involving, NOVADAQ. Without limitation, information regarding future sales and marketing activities, SPY, SPY Elite Fluorescence Imaging System (the “SPY Elite Imaging System”), PINPOINT Endoscopic Fluorescence Imaging System (the “PINPOINT Imaging System”), PINPOINT upgrade kit, LUNA™ Fluorescence Angiography System (the “LUNA Imaging System”), the Firefly™ component used in the da Vinci robot (“Firefly” and together with the SPY Elite, PINPOINT and LUNA Imaging Systems, collectively, the “SPY Imaging Systems”) and CO2 Heart Laser System, EasyLDI Perfusion Camera (“EasyLDI Camera”) and DermACELL® tissue products (collectively, the “Other Products”, and together with the SPY Imaging Systems, the “Products”) sales, placements and utilization rates, reimbursement for the various SPY Imaging System procedures and DermACELL tissue products (“DermACELL”), future revenues arising from the sales of the Company’s Products, the sales and marketing arrangements with LifeNet Health® (“LifeNet Health”), the license and supply agreements with Intuitive Surgical®, Inc. (“Intuitive”), the co-marketing agreement with Arthrex, Inc. (“Arthrex”), the distribution agreements with MAQUET Cardiovascular (“MAQUET”), the various international distribution agreements and future potential partnerships, research and development activities, the Company’s plans to seek further regulatory clearances for additional indications, as well as the Company’s plans for development of a surgical lymph node and tumor margin scintigraphy imaging system is forward-looking information. Forward-looking information is based on certain factors and assumptions regarding, among other things, market acceptance and the rate of market penetration of NOVADAQ’s Products, the success of NOVADAQ’s partnerships and distribution arrangements, the effect of reimbursement codes for procedures involving use of the Products and the clinical results of the use of the Products. While the Company considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect and actual results may vary materially from the disclosure herein. The successful commercialization of any one of the Products will depend on a number of financial, logistical, technical, legal, regulatory, competitive, economic and other factors, the outcome of which cannot be predicted, and some of which will be out of the Company’s control. Due to the early stage of commercialization for certain Products, it is difficult for the Company to accurately predict its future revenues or results of operations or the timing of its current research and development programs. In addition, despite the Company’s current focus on the commercialization of its products, the Company continues to invest in additional research and development in order to expand the applications of the SPY Imaging Systems, and these activities may require significant cash commitments which may, in turn, affect the profitability of the Company.
